UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7372


PHILLIP JEROME MURPHY,

                    Petitioner - Appellant,

             v.

B. M. ANTONELLI,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. David C. Norton, District Judge. (8:17-cv-03217-DCN)


Submitted: March 14, 2019                                         Decided: March 19, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Phillip Jerome Murphy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Phillip Jerome Murphy, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28

U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.   Murphy v. Antonelli, No. 8:17-cv-03217-DCN

(D.S.C. Oct. 9, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           2